DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art found on the IDSs and the 892 do not teach or disclose alone or in combination the highlighted portions below.

1. A method implemented by one or more processors, comprising:
receiving, from a call-placing user associated with a digital assistant device, an utterance that requests that the digital assistant device initiate a voice call to a callee user that is also identified by the utterance;
identifying, based on at least the utterance, the call-placing user from among the multiple different users;
in response to identifying the call-placing user, determining that a voice number that is associated with a different device of the call-placing user is available to the digital assistant device associated with the call-placing user;
determining a recipient voice number to call based on the callee user that is identified by the utterance; and
causing the digital assistant device to initiate the voice call to the recipient voice number, wherein the voice call to the recipient voice number indicates the voice number that is associated with the different device as an origin of the voice call instead of a voice number associated with the digital assistant device.
8. A system comprising:
at least one processor; and
memory storing instructions that, when executed, cause the at least one
processor to:
receive, from a call-placing user associated with a digital assistant device,
an utterance that requests that the digital assistant device initiate a voice call to a
callee user that is also identified by the utterance;
identify, based on at least the utterance, the call-placing user from among
the multiple different users;
in response to identifying the call-placing user, determine that a voice
number that is associated with a different device of the call-placing user is
available to the digital assistant device associated with the call-placing user;
determine a recipient voice number to call based on the callee user that is
identified by the utterance; and
cause the digital assistant device to initiate the voice call to the recipient
voice number, wherein the voice call to the recipient voice number indicates the
voice number that is associated with the different device as an origin of the voice
call instead of a voice number associated with the digital assistant device.

15. A non-transitory computer-readable storage medium storing instructions that,
when executed, cause at least one processor to perform operations, the operations
comprising:
receiving, from a call-placing user associated with a digital assistant device, an
utterance that requests that the digital assistant device initiate a voice call to a callee
user that is also identified by the utterance;
identifying, based on at least the utterance, the call-placing user from among the
multiple different users;
in response to identifying the call-placing user, determining that a voice number that is associated with a different device of the call-placing user is available to the digital assistant device associated with the call-placing user;
determining a recipient voice number to call based on the callee user that is identified by the utterance; and
causing the digital assistant device to initiate the voice call to the recipient voice number, wherein the voice call to the recipient voice number indicates the voice number that is associated with the different device as an origin of the voice call instead of a voice number associated with the digital assistant device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re
Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of Patent No. 11,089,151.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ with only minor word or phrase changes.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of Patent No. 11,057,515.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ with only minor word or phrase changes.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as
 being unpatentable over claims 1 - 18 of Patent No. 10,791,215.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ with only minor word or phrase changes. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
30July2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652